Citation Nr: 0722114	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty with the US Naval Reserve 
from September 1966 to September 1968, and he also served a 
subsequent period of reserve duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1971, the RO denied entitlement to service 
connection for a left knee injury.  The veteran was notified 
of this decision by a letter dated March 3, 1971, and he did 
not appeal.  

2.  Evidence received since the February 1971 RO denial was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.

New and Material Evidence

In a February 1971 decision, the RO denied the veteran's 
claim of entitlement to service connection for a left knee 
disability.  This decision is final, and may not be reopened 
on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  If, however, "new and 
material" evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran has stated that he injured his knee during an 
intramural football game in late 1967.  His service 
connection claim was denied in February 1971 because the 
claimed knee condition was not shown by service records and 
was not found at the time of discharge.  Evidence added to 
the claims file since the February 1971 denial includes 
eyewitness testimony from the veteran's brother, who was 
stationed near the veteran and visited him frequently around 
the time of the accident, and a friend who served alongside 
the veteran.  This evidence is new in that it was not of 
record at the time of the February 1971 denial.  It is 
material in that it is relevant to establishing that the 
veteran injured his left knee in service. 

The Board further notes that, since his February 1971 denial, 
the veteran has submitted medical records from his September 
1970 left knee surgery.  One of these records notes that the 
veteran stated he injured his left knee approximately two 
years earlier, which would place his injury during his period 
of active service.  These records may be relevant to 
determining the nature and extent of any in-service knee 
injury.  Therefore, because new and material evidence has 
been submitted, the veteran's claim of entitlement to service 
connection for a left knee disability is reopened.


ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for a left knee disability 
is reopened; to this extent only, the appeal is granted.


REMAND

The veteran's claims file includes a December 1970 request 
from the Chicago RO to the VA Central Office, Records 
Development Division, for "all available service medical 
records pertinent to injured knee claim by veteran."  This 
request indicated that the veteran was treated in October or 
November 1967 at the Naval Base Dispensary in Norfolk, 
Virginia.  In February 1971, the Central Office sent a reply 
to the Chicago RO stating that "[t]he enclosed x-ray films 
are forwarded in compliance with your request.  The U.S. 
Naval Dispensary, in Norfolk, Virginia reports no record of 
the veteran having been treated at that dispensary.  The 
National Personnel Records Center, St. Louis, Missouri 
reports they found no treatment records."  The Central 
Office's reply letter states that four 8 by 10 x-ray films, 
dated October 12, 1967, and one x-ray reading were enclosed.  

When combined with the lay statements from the veteran's 
brother and the fellow servicemember, the existence of x-rays 
and an x-ray reading from October 12, 1967, satisfactorily 
establish that the veteran injured his knee while in service.  
The veteran has also submitted evidence of a current left 
knee disability.  This case will therefore be remanded in 
order to solicit a medical nexus opinion.  See 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current left knee 
disability.  The veteran's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests, including 
x-rays, and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current left knee 
disability originated in service, was 
aggravated during service, or is otherwise 
etiologically related to service.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


